DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a single sample capture device” is unclear since it appears that the rest of the claim requires the capture device to capture a first and second sample. It is unclear how a single sample capture device can capture multiple samples. 
Regarding claim 1, it is unclear whether the “sorbent tube capture device” is the same capture device as the previously recited “single sample capture device” or a different capture device. 
Claims 3-5, 7, 8 and 12-14 recite “the capture device”. It is unclear if this is the “single sample capture device” or the “sorbent tube capture device”. 
Regarding claim 7, “the sample collection” should be changed to “the first sample collection” in order to clarify which sample collection is being referred to. 
Regarding claim 7, it is unclear what a “clean irrelevant gas feed” is. The Examiner does not understand what it means for a gas to be “irrelevant”. If it is irrelevant, why is it being claimed? 
Claim 11 recites the limitation "the breathing cycle".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “at least one analyte of interest” is unclear. It is unclear what it means to be “of interest”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giron USPA 2005/0177056 A1.
Regarding claim 1, Giron discloses a method for collecting different selected exhaled breath samples, or fractions thereof, on a single sample capture device (Abstract; paragraph 74), the method comprising the steps of: (a) collecting a first exhaled breath sample by contacting the sample with a sorbent tube capture device comprising an adsorbent material (paragraphs 67 and 78-79); (b) collecting a second exhaled breath sample by contacting the second sample with said sorbent tube capture device (Abstract; paragraph 74), wherein the first and second exhaled breath samples are caused to be captured on the sorbent tube capture device in a spatially separated manner (Abstract; paragraph 74).
Regarding claim 8, Giron discloses contacting the capture device with a third exhaled breath sample (paragraph 74; figures show many sample collection tubes, envisioning many samples being collected).
Regarding claim 11, Giron discloses that the first and second exhaled breath samples are obtained from different parts of the breathing cycle from the same subject (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giron USPA 2005/0177056 A1.
Giron is relied upon as above.
Regarding claim 3, Giron does not explicitly disclose that the capture device comprises a porous polymeric sorbent resin. However, Giron does disclose that it can contain “polymers, or any other suitable VOC absorbing material” (paragraph 94). In order for a polymer to be an absorbent, it must be porous. Furthermore, porous polymeric sorbent resins are well-known VOC sorbents. It would have been obvious to make the polymer absorbent of Giron a porous polymeric sorbent resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 5, Giron doesn’t disclose that wherein the first and second breath samples are captured on the capture device in a spatially separated manner by causing the first collected sample to move or migrate along the capture device, prior to contacting the second sample with the capture device, but rather discloses the use of valves to send the samples to the various sample containers (paragraph 40). Absent persuasive evidence that the particular configuration of the claimed method is significant, it is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 
Regarding claims 6 and 9, Giron discloses that the samples can be collected at time intervals. Therefore, although Giron doesn’t disclose that the timer interval is at least 30 seconds, absent a proper showing of criticality or unexpected results, the amount of time waited between collecting samples is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal information about the user. MPEP 2144.05.
Regarding claim 7, Giron does not explicitly disclose that between the end of the sample collection and the start of the second sample collection, the capture device is contacted with a clean irrelevant gas feed. However, it is well-known in the art to purge a collection device with an inert gas between sample collections, in order to avoid contamination between samples; therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Giron so that a purge gas is used to clean the collection unit between samples, as is generally well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 10, Giron does not explicitly disclose that the first and second exhaled breath samples are obtained from different subjects. However, it would have been obvious to one having ordinary skill in the art to take samples from various subjects, in the case where information is desired to be collected for multiples subjects. Since Giron discloses that multiple samples can be taken (see figures; paragraph 74), it would have been obvious to one having ordinary skill in the art that the various samples could be taken from various users as an obvious matter of design choice. MPEP 2144.03 (A-E). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giron USPA 2005/0177056 A1 in view of Risby USPN 6,248,078 B1.
Giron is relied upon as above.
Regarding claim 4, Giron does not explicitly disclose that the capture device comprises, as a sorbent material, a polymer of 2,6-diphenyl-p-phenylene oxide; and/or graphite. Risby discloses the use of a polymer of 2,6-diphenyl-p-phenylene oxide as a sorbent material for such a capture device (see Risby column 18, line 60 – column 19, line 20). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize a polymer of 2,6-diphenyl-p-phenylene oxide as a sorbent material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giron USPA 2005/0177056 A1 in view of Cormier USPA 2015/0335267 A1.
Giron is relied upon as above.
Regarding claims 12-16, Giron does not explicitly disclose the step of desorbing the first and second breath samples separately from the capture device at the same temperature and chemical analysis to detect or measure the concentration of at least one analyte of interest. Cormier discloses desorbing breath samples separately for chemical analysis to detect at least one analyte (see Cormier paragraph 41). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Giron to include a step of desorbing the first and second breath samples separately from the capture device and chemical analysis to detect or measure the concentration of at least one analyte of interest. Furthermore, desorbing at the same temperature would have been obvious so that the desorption is consistent for comparative purposes between samples. MPEP 2144.03 (A-E). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giron USPA 2005/0177056 A1 in view of Melker USPA 2003/0139681 A1.
Giron is relied upon as above.
Regarding claims 17-19, Giron does not explicitly disclose prior to collecting the first and second exhaled breath samples, the step of administering a substance to a subject, which substance, or a metabolite or other derivative thereof formed in the subject, is detectable in a breath sample obtained from the subject, wherein the substance administered to the subject is a GRAS substance, and wherein the concentration or amount of the administered substance or metabolite or other derivative thereof is determined in absolute or relative terms in the first breath sample collected at a first known time point and in the second breath sample collected at a second known time point, thereby permitting analysis of the change in concentration or amount of the administered substances or metabolite or other derivative thereof in the exhaled breath of the subject over time. However, such a method is well-known in the art to detect the amount of substance being exhaled by a user after it is administered to the user (see Melker paragraph 31). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Giron so that it is used to detect the amount of a substance being exhaled by a user after it is administered to the user, as well-known in the art and as taught by Melker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776